Title: To John Adams from Benjamin Rush, 20 February 1809
From: Rush, Benjamin
To: Adams, John



My dear and excellent friend
Philadelphia Feb. 20th: 1809.

Soon after the receipt of your last letter in which you Advise me to shake off my retired habits and prejudices, and to come forward in Support of the petitions of my fellow Citizens for a repeal of the Embargo laws, I went to bed at my usual hour, and dreamed that I had yeilded to your Advice; and in consequence of it, determined to appear at a federal town meeting which was to be held the next day in Company with my worthy friend and only surviving Colleague in subscribing the declaration of independance Mr George Clymer. I thought I had agreed to speak in favor of the measures that were to be proposed by the meeting, and for that purpose prepared a Speech which was amply larded with the federal phrases of “the immortal Washington, the School of Washington—the disciples of Washington, the ghost of Washington &c &c.” At the proposed hour of the meeting (which was at 11 OClock in the forenoon) I imagined I set of for the State house yard, and that on my way, my Attention was drawn to a small frame house between 4th: and 5th: Streets in Chesnut Street in which I saw a number of men busily employed in a manner which struck excited my curiosity to a very favorable high degree. I begged permission to sit down in the room in which they were assembled. This was gr readily granted. Never did I witness such a Scene. The Man nearest to the door, was engaged in placing a number of wheels within wheels. I was told he was attempting to find out perpetual motion. On one corner side of the chimney fire place I saw a man surrounded with Crucibles with a small furnace before him. I was told that he was endeavouring to change a peice of Copper into Gold. On the opposite Corner Side of the fire place, I saw a man shaking a bottle in which were infused a number of rare gums and roots. He said he was preparing an elixir, a teaspoonful of which taken every morning in a tumbler of Cold Water would prevent the pains and all the deformities of Old age, and restore man to his original Antediluvian longevity. In a Corner of the room sat a meagre looking young man covered with Goose down, with a basket of feathers on each side of him. I asked what he was about to do with those feathers. He said he was making a pair of Wings with which he intended to amuse  the Citizens of Philadelphia shortly by flying from the top of the newly erected Shot manufactory upon Schuylkill to the one lately erected in Southwark upon the Delaware. In Another corner of the room sat a little squat fellow with a table before him upon which he was trying to make an egg stand upon one of its ends. In the middle of the floor I saw a Stout man with a flushed face, standing with both his feet upon a Stick, with his two hands grasped round each end of it,  straining with all his might to lift himself from the floor.—What!—What! means all this? said I.  I am certainly in a mad house. After this declaration I rose suddenly from my seat, and walked towards the door. Stop!—said a little old man who appeared to be the master of the house, & tell me where are you going? “To the town meeting” said I. “You are at it already” said he. “What!—in this receptacle of madmen” said I. “Yes (said he) they are an epitome of all public bodies, whether assembled in town meetings, state legislatures, Congresses, Conventions, or parliaments, and all of all the Statesmen, and philosophers, whether at Courts, or in a Closet, who expect to produce by their labors, wisdom, justice, Order & Stability in human governments”—Struck with the good Sense of this Speech, I said d instantly returned to my house, strongly impressed with a Sense of my Obligations to the good little old man who thus as I thought saved me from adding to the list to the follies of my political life.—While congratulating myself upon this escape, a midnight rap at my door awoke me, and confirmed my pleasure by satisfying me that  my relapse into the Vices of party, and the vexations of public life, was nothing but a Dream.—
Adieu! All my fire side salutes you & yours! From your Affectionate & grateful friend
Benja: Rush